Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12, 14, 22-24, 28-32 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (PG Pub. 2010/0209306).
Regarding claims 1-2, Kunze et al. teach an article comprising a fibrous structure including one or more nonwoven material layers comprising a fiber matrix. The fiber matrix comprises inorganic fibers in an amount of about 60percent by weight or greater and wherein at least the inorganic fibers in the fiber matrix are adapted to withstand temperatures of up to about 1150 degrees Celsius. Kunze et al. teaches cross-lapping, so that the fibers of the fiber matric are arranged to form a series of loops. The inorganic fibers are ceramic fibers and/or silica-based fibers. The fiber matrix includes binder in an amount 40 percent by weight or less. 
Kunze et al. is silent regarding the loops extending from one surface of the fiber matrix to an opposing surface in the thickness direction. However, it would have been obvious to one of ordinary skill in the art to have the loops extending from one surface of the fiber matrix to an opposing surface in the thickness direction in order to tailor the article properties and increase strength in a direction. 
Regarding claim 3, Kunze et al. teach the one or more nonwoven material layers are formed by air laying or mechanical pleating. 
Regarding claim 7, The inorganic fibers consist ceramic fibers and/or silica-based fibers.
Regarding claims 8 and 38, Kunze et al. teach the ceramic and/or silica based fibers are formed aluminum silicate and therefore are formed from polysilicic acid. IT is noted the other limitations in claim 38 are not required as shown by the “may” recitation. 
Regarding claim 9, Kunze et al. teaches the inorganic fibers are amorphous alumina silicate fibers based on aluminum oxide and therefore amorphous aluminum oxide and also therefore contain polysilicic acid. 
Regarding claim 12, Kunze et al. teach the fiber matrix includes a polymeric binder comprising polybutylene terephthalate, polyethylene terephthalate and polyamide.
Regarding claim 14, the matrix includes a polymeric binder having a softening temperature and/or melting temperature of about 110 degrees Celsius.  
Regarding claim 22, Kunze et al. teach needlepunching and therefore it is clear the peaks of the loops are joined and in the alternative, it would have been obvious to one of ordinary skill in the art to arrive at the claimed one or more surfaces of the fiber matrix are mechanically entangled to join the peaks of the loops together as needlepunching naturally achieves entangling. 
Regarding claim 23, the one or more surface of the fiber matrix are melted by hot air. Kunze et al. are silent regarding the method melting. Although Kunze et al. does not disclose claimed process of heating, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kunze et al. meets the requirements of the claimed composition, Kunze et al. clearly meet the requirements of present claims article.
Regarding claim 24, the fibrous structure includes one or more films, facings, scrims, skins, fabrics or a combination thereof laminated to one or more sides of the one or more nonwoven material layers. 
Regarding claim 28, Kunze et al. teach two or more mat fiber layers may be formed one on top of another [0148]. Kunze et al. further teach a layer of scrim or netting may be included within the body of the mounting mat for the purpose of reinforcing the mounting mat [0080]. Therefore, it would have been obvious to one of ordinary skill in the art to place a scrim between the two or more nonwoven material layers for reinforcement. 
Regarding claim 29, Kunze et al. teach two or more mat fiber layers may be formed one on top of another [0148]. Kunze et al. teach nonwoven scrims on either surface of the nonwoven material layer forming a sandwich and forming a film layer on at least one surface. Kunze et al. are silent regarding the other surface being a spunbond or meltblown or combination thereof, However, it would have been obvious to one of ordinary skill in the art to use the claimed hydrophobic air-flow resistive spunbond in order to affect article properties including water resistance and use a SM layer or SMS layer as is known in the art to improve properties and arrive at the claimed invention. 
Regarding claim 30, the fiber matric includes fibers of low flame and/or smoke emitting type. 
Regarding claim 31, the fiber matrix includes fibers having a limiting oxygen index of 25 or greater according the claimed standard. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed limiting oxygen index in order to improve the article properties and arrive at the claimed invention.
Regarding claim 32, Kunze et al. teach a pleated filter in US Patent 4,181,514 which is incorporated wherein the fibers of the fibrous structure are oriented about +/- 45 degrees from vertical in the thickness direction. 
Regarding claim 36, The fibrous structure is thermoformable. 
Regarding claim 37, the one or more fiber matrix layers is a hydrophobic layer since siloxane coating is taught as applied. 
Regarding claim 39, the polymeric bicomponent binder is taught as Trevira and includes a sheath that is amorphous, crystalline or partially crystalline. 
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. The rejection over Bahukudumbi is withdrawn in light of Applicant’s amendment to the claims. 
Applicant argues the Office has not set forth evidence that Kunze teaches the claimed fiber matrix with the claimed inorganic fibers in the claimed amount that can withstand the claimed temperatures. As set forth in the rejection, Kunze teaches the claimed fiber matrix formed of the claimed inorganic fibers and binder. Kunze at 0051 teaches 5% or more of silica based inorganic fibers which meets the claimed 60% or more inorganic fibers. The fibers inorganic fibers are taught as silica based and also as ceramic which is the same as presently claimed and meets the claimed temperature that can be withstood. 
Applicant argues it is not shown where Kunze teaches cross-lapping. US Patent 4,181,514 which is incorporated in Kunze teaches cross-lapping. 
Applicant argues there is no explanation as ho one of ordinary skill would be motivated to change the orientation of the fiber in Kunze. Kunze teaches needlepunching and therefore there is no need to teach a change in direction as the needlepunching in Kunze teaches vertically oriented fibers. The rejection stated “Kunze et al. is silent regarding the loops extending from one surface of the fiber matrix to an opposing surface in the thickness direction. However, it would have been obvious to one of ordinary skill in the art to have the loops extending from one surface of the fiber matrix to an opposing surface in the thickness direction in order to tailor the article properties and increase strength in a direction.” The rejection set forth motivation. Further, Kunze actually teaches needlepunching the nonwoven which would create loops extending from one surface to an opposing surface in the thickness direction. Moreover, as stated in the rejection, one of ordinary skill would be motivated to have such fiber loops extend from one surface to another surface in order to increase strength  and tailor article properties.
Applicant argues Kunze teaches binder content of no more than 5% by weight of the mat. The Office agrees with the fact that Kunze teaches binder content of no more than 5% by weight of the mat. However, it is noted the present claims “polymeric bicomponent binder in an amount in an amount of about 10 percent by weight and about 40 weight percent or less.” First, the present claim language does not recite what bounds by which the percent is measured and secondly, the present claim language recites “about”. Kunze teaches 60 wt% of inorganic fiber and 5 wt% of polymeric bicomponent binder and if the weight percent is calculated off of the combination of the combined weight of inorganic fiber and polymeric bicomponent binder, the weight percent of polymeric binder bicomponent fiber is 8% which reads on the presently claimed “about 10%”. Applicant is advised to more specifically claim the present invention. 
Regarding claim 3, US Patent 4,181,514
Regarding claim 7, 0034 and 0054
Regarding claim 8, Examples such as BelcoTex
Regarding claim 9, 0033-0034 and 0049
Regarding claim 12, 0147
Regarding claim 14, 0154 (Trevira 255)
Regarding claim 18, now cancelled, therefore arguments are moot.
Regarding claim 22, Kunze teaches needlepunching and further teaches needling because it entangles the fibers. Kunze teaches lapping and needlepunching. Further, the recitation of to join peaks of loops together is intended use. Moreover, the needlepunching od Kunze would naturally join peaks of some loops by virtue of needling. 
Regarding claim 23, 0081 states “ Accordingly, following a subsequent heat treatment, the organic binder or thermoplastic fibers may form a film or bond to the fibers of the fiber mat.”.
Regarding claim 24, 0017
Regarding claim 29, Applicant argues the obviousness stating rational was not provided. The rejection clearly stated, it would have been to one of ordinary skill in the art to use the claimed hydrophobic air-flow resistive spunbond in order to affect article properties including water resistance and use a SM layer or SMS layer as is known in the art to improve properties and arrive at the claimed invention. 
Regarding claim 30, 0034 and 0054
Regarding claim 31, Applicant argues the obviousness of the claimed LOI in Kunze. Kunze teaches ceramic and inorganic fibers exposed to high temperatures. It would have been more than obvious to one of ordinary skill in the art to arrive at the claimed LOI in order to improve properties of the mat and arrive at the claimed invention.
Regarding claim 32, the present claim merely requires the fibers be oriented +- 45 degrees from the vertical in the thickness direction. This is taught in US Patent 4,181,514. The claims are given their broadest reasonable interpretation.
Regarding claim 36, 0212
Regarding claim 37, 0083
Applicant is invited to specifically claim the invention and to amend the claims over the prior art. No claims are allowed. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawn Mckinnon/Examiner, Art Unit 1789